DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
The objection to Claims 3 – 17 for the limitation “first branch electrodes extending from adjacent first detection electrodes of the first direction electrodes” is withdrawn in light of the amendment to at least Claim 3. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitations “a first extension portion extending from withdrawn in light of the amendment to at least Claim 8.
The rejection of Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the limitation “wherein the detection electrodes are diamond shaped” is withdrawn in light of the amendment to at least Claim 8.



Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Her et al. (U.S. PG Pub 2015/0070312) teach a substrate (Figures 3 and 43, Element 120) comprising: an active region (Figures 3 and 43, Elements 1AA and 2AA) including a flat portion (Element 1AA) and a first curved portion (Element 2AA) adjacent to (Seen in Figures 3 and 43) the flat portion (Element 1AA) in a first direction (Figures 2 - 3 and 43 - 45, Element 2nd direction); and an inactive region (Element UA) surrounding the active region (Elements 1AA and 2AA) and including a second curved portion (Element UA) adjacent to (Seen in Figures 3 and 43) the first curved portion (Element 2AA); a first sensor portion (Figures 43 - 45, Element 210) extending in the first direction (Element 2nd direction) and disposed on the active region (Elements 1AA 
Park et al. (U.S. Pub 2014/0055702) teach the signal line (Figure 9, Element 120) comprises a portion (Figure 10, Element 150) extending in the first direction (Element not labeled, but is left to right.) while being bent (Seen in Figure 14) in a direction (Figure 14, Element B) different from the first (Figure 9, Element not labeled, but is left to right.) and second (Figure 9, Element not labeled, but is up and down.) directions.
Chen et al. (U.S. PG Pub 2013/0021289) teach some of the first branch electrodes (Figure 14, Element 46) comprising a portion (Seen in Figure 14) extending in a different direction (Seen in Figure 14) than the first direction (Element not labeled, but is direction running up and down) and being inclined at a determined angle (Seen in Figure 14) with respect to the first direction (Element not labeled, but is direction running up and down).
Wang et al. (U.S. PG Pub 2014/0160374) teach the some of the first branch electrodes (Figure 22, Element 100B9) comprising a portion extending in a different direction than (Seen in Figure 22) the first direction (Element D1) and being inclined at a determined angle (Shown in Figure 22) with respect to the first direction (Element D1).
However, the prior art of record fails to disclose at least “a first sensor portion extending in the first direction and disposed on the active region the first sensor portion comprising a plurality of first detection electrodes arranged in the first direction and a plurality of first branch electrodes extending from adjacent first detection electrodes of the first detection electrodes; and…wherein a branch electrode of the first branch electrodes is disposed in the first curved portion and another branch electrode of the first branch electrode is disposed in the flat portion, and wherein the branch electrode extends in a different direction from the another branch electrode” in combination with the other limitations of Claim 1 (or the like of Claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Park et al. (U.S. PG Pub 2016/0170523) discloses a curved touch panel with sensing electrodes and bridging electrodes arranged in a manner similar to the instant application.  Park et al. is not applicable as prior art since it is commonly owned by Samsung Display Co., LTD and does not have a priority date older than a year before the priority date of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690.  The examiner can normally be reached on Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625